Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.:


ERIC PACE,
       Plaintiff,
v.

TOWN OF PAONIA, COLORADO,

       Defendant.


                               COMPLAINT AND JURY DEMAND


       COMES NOW Plaintiff Eric Pace, by and through his attorneys, Wegener, Scarborough,

Younge & Hockensmith, LLP, and for his Complaint against Defendant Town of Paonia,

Colorado, states as follows:

                               I. JURISDICTION AND PARTIES

       1.      Plaintiff Eric Pace (hereinafter “Mr. Pace”) is an individual residing at 3244 B 1/2

Road, Grand Junction, Mesa County, Colorado 81503.

       2.      Defendant the Town of Paonia (hereinafter “Paonia”) is a Colorado Town, with

its principal office address located at 214 Grand Avenue, Paonia, Colorado 81428; Defendant

can be served at the same location.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 2 of 14




        4.      The Court has personal and subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1331.

        5.      On September 10, 2018, Plaintiff filed a Charge of Discrimination with the U.S.

Equal Employment Opportunity Commission (“EEOC”).

        6.      Pursuant to 29 C.F.R. § 1601.28(1), “[w]hen a person claiming to be aggrieved

requests, in writing, that a notice of right to sue be issued and the charge to which the request

relates is filed against a respondent other than a government, governmental agency or political

subdivision, the Commission shall promptly issue such notice as described in § 1601.28(e) to all

parties, at any time after the expiration of one hundred eighty (180) days from the date of filing

of the charge with the Commission.”

        7.      From December 20, 2018, when Plaintiff filed its response to Defendant’s EEOC

position Statement, until January 8, 2020, when Plaintiff inquired, via email to the EEOC’s

Denver, Colorado Field Office, as to the lack of action on the part of the EEOC, Plaintiff

received no correspondence from the EEOC and no notifications were issued on the EEOC

“Public Portal” at https://publicportal.eeoc.gov/Portal/Login.aspx. At the time of Plaintiff’s

inquiry, four hundred eighty-six (486) days had passed from the filling of the charge with the

EEOC.

        8.      In response to Plaintiff’s January 8, 2020 email, Mr. Justin C. Moore with the

Denver Field Office replied, “I should have a preliminary determination for you within the next

three weeks.” See Email Thread Between Plaintiff’s Counsel and Justin Moore, attached hereto

as Exhibit 1.




                                                  2
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 3 of 14




       9.      On March 2, 2020, a file of unknown type, titled “Request for NRTS” was placed

in the EEOC Public Portal, but the file cannot be opened. See Screenshot of EEOC Public Portal

for Charge No. 541-2018-03254, attached hereto as Exhibit 2.

       10.     Counsel for Plaintiff has since made several attempts by telephone and email to

reach representatives at the EEOC Denver Field Office and the Office of the Colorado Attorney

General regarding the status of a Notice of Right to Sue.

       11.     Pursuant to 42 U.S.C. § 2000e-5(f)(1) and 29 C.F.R. § 1601.28(e), Plaintiff, who

is the “aggrieved party,” must bring a civil action with ninety (90) days of the EEOC’s issuance

of authorization to do so.

       12.     It has now been seventy four (74) days since the “Request for NRTS” was placed

in the EEOC Public Portal, and because the potential exists that the ninety-day window for filing

this action may expire before he receives a physical copy of a Notice of Right to Sue from the

EEOC, Mr. Pace is now filing this action out of an abundance of caution.

       13.     Defendant will not be prejudiced by this Court exercising jurisdiction over this

matter prior to Plaintiff receiving a Notice of Right to Sue as Defendant is aware of the EEOC

charge against it and has responded to the charge.

       14.     Enforcement of the provisions of Title I of the Americans with Disabilities Act is

governed by the enforcement provisions of Title VII of the Civil Rights Act of 1964. See 42

U.S.C. § 12117(a) (“The powers, remedies, and procedures set forth in sections 2000e-4, 2000e-

5, 2000e-6, 2000e-8, and 2000e-9 of this title shall be the powers, remedies, and procedures this

subchapter provides to the Commission, to the Attorney General, or to any person alleging




                                                3
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 4 of 14




discrimination on the basis of disability in violation of any provision of this chapter, or

regulations promulgated under section 12116 of this title, concerning employment.”)

       15.     In accordance with judicial decisions from the federal circuits, the filing of this

action, at this time, is proper under the circumstances. See Edwards v. Occidental Chem. Corp.,

892 F.2d 1442, 1445 (9th Cir. 1990) (“A Title VII complainant may file an action prior to

receiving her right to sue letter, provided there is not evidence showing that the premature filing

precluded the state from performing its administrative duties or that the defendant was

prejudiced by such filing.”); see also Wilson v. Peña, 79 F.3d 154, 167–68 (D.C. Cir. 1996)

(concluding that a Title VII claimant was entitled to file suit to challenge the correctness of an

agency's computation of a backpay award once the EEOC failed to act on the claimant's petition

for enforcement within 180 days); Cohen-Breen v. Gray Television Grp., Inc., 661 F. Supp. 2d

1158, 1170 (D. Nev. 2009) (denying a defendant’s assertion that it was prejudiced where the

plaintiff filed a complaint one month before being entitled to a right-to-sue-letter).

                                II. GENERAL ALLEGATIONS

       16.     On approximately April 16, 2007 Mr. Pace was hired by Paonia as a Sanitation

Technician.

       17.     During the first eight years of his employment with Paonia, Mr. Pace was praised

by his supervisors and other employees for his work ethic and job performance.

       18.     As a Sanitation Technician, Mr. Pace’s job responsibilities included driving

garbage collection trucks, snowplows, and other heavy equipment, loading garbage into the back

of garbage collection trucks, clearing snow manually and using snowplows, and cleaning the

shop. Depending on the day, Mr. Pace would perform any or all of these duties.


                                                  4
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 5 of 14




       19.     On November 15, 2015, Mr. Pace was injured when he lifted a particularly heavy

garbage can into the back of a garbage collection truck.

       20.     When he lifted the can, Mr. Pace felt a tearing or breaking in his left shoulder

accompanied by excruciating pain and an inability to move his left arm or his neck.

       21.     That day, Mr. Pace visited the Emergency Department at Delta County Memorial

Hospital, where he was diagnosed with an acute trapezius strain and brachial plexus paresthesias,

which consist of burning-numbness sensations and are caused by the proximity of the injury to

the spinal cord.

       22.     Mr. Pace was discharged from the hospital with instructions from medical

professionals, which included resting and avoiding the use of his shoulder muscles. The hospital

notified Paonia of Mr. Pace’s work limitations.

       23.     Mr. Pace returned to work the next day and sought the advice of the Town

Administrator, Ms. Jane Berry, as to how to pursue a worker’s compensation claim.

       24.     Instead of immediately assisting Mr. Pace, Ms. Berry was indifferent to his needs

and insulted him for asking for help with the matter. Ms. Berry then assigned Mr. Pace to his

regular duties for the day, collecting garbage and cleaning the shop.

       25.     One or two days later, Ms. Berry provided Mr. Pace with the information for

Paonia’s worker’s compensation physician’s office and scheduled his first evaluation.

       26.     Mr. Pace then filed a claim for benefits pursuant to the Colorado Worker’s

Compensation Act (“CWCA”), Colo. Rev. Stat. § 8-40-101, et seq.




                                                  5
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 6 of 14




       27.      On December 2, 2015, Mr. Pace was placed on work restrictions, limiting him to

lifting, carrying, pushing, or pulling no more than twenty pounds and limited overhead reaching

with his left arm.

       28.     Thereafter, and after each subsequent physical evaluation he underwent, Mr. Pace

notified his supervisors and Ms. Berry of his work restrictions, provided documentation from his

physician, and requested reasonable accommodations in order to comply with those restrictions,

such as being allowed to drive the garbage collection trucks and other heavy equipment as he

was trained and licensed to do so .

       29.     Nevertheless, Ms. Berry and department supervisors continued to assign Mr. Pace

duties that exceeded his physician-ordered restrictions, including lifting garbage containers,

plows, chains, and other equipment and materials that weighed far more than twenty pounds.

       30.     On Friday, February 5, 2016, while still under restrictions from lifting more than

twenty pounds, Mr. Pace was injured again when a dumpster he and a co-worker were pushing

fell and struck his right shoulder blade.

       31.     Emergency doctors who evaluated this second injury placed Mr. Pace on new

work restrictions for the following week, this time limiting the weight he could lift, carry, push,

or pull to ten (10) pounds.

       32.     Mr. Pace then filed a second claim for benefits under the CWCA.

       33.     From that time on, Paonia continued to assign Mr. Pace duties that exceeded his

work restrictions and ignored his requests for reasonable accommodation. Mr. Berry and Mr.

Pace’s supervisors also insulted and ridiculed him on numerous occasions, questioned the “slow”




                                                 6
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 7 of 14




pace of his recovery, and consistently assigned heavy labor, even though he was trained and

licensed to drive garbage collection trucks and other equipment.

          34.   Ultimately, Mr. Pace required two shoulder surgeries and ongoing physical

therapy, and by December of 2016, his physicians determined that his physical impairments were

likely permanent and that he should be permanently restricted from lifting, carrying, pushing, or

pulling more than thirty pounds.

          35.   After Mr. Pace’s second injury, in addition to the conduct described above,

Paonia began reducing his hours and altering his timecards so that his vacation, personal, sick,

and compensation time were exhausted.

          36.   From January 2, 2017 until his December 31, 2017 termination, Mr. Pace was

given only forty-nine hours of work.

          37.   In the fall of 2017, Mr. Pace filed a formal grievance with Paonia’s Town Board

of Trustees (Hereinafter the “Board”), alleging retaliation for his filing of worker’s compensation

claims.

          38.   Without investigating those allegations or providing Mr. Pace with an opportunity

to be heard, the Board dismissed his complaints.

          39.   Thereafter, Mr. Pace’s employment with Paonia was terminated.

          40.   Mr. Pace appealed the termination with the Board, but the decision was upheld.

Mr. Pace’s last day of employment with Paonia was December 30, 2017.

                                   III. CLAIMS FOR RELIEF

                                       First Cause of Action

   (Discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.)

                                                 7
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 8 of 14




       41.     Mr. Pace incorporates the allegations contained in Paragraphs 1 through 40 as

being fully set forth herein.

       42.     Paonia is a covered employer as defined by 42 U.S.C. § 12111(5)(a) as Paonia is

“a person engaged in an industry affecting commerce who has 15 or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding calendar year.”

For ADA purposes, “[p]erson . . . shall have the same meaning given those terms in section 701

of the Civil Rights Act of 1964 (42 U.S.C. 2000e).” See 29 C.F.R. § 1630.2(b). Under 42 U.S.C.

§ 2000e, the term “person” includes governments and governmental agencies.

       43.     Mr. Pace has a permanent disability within the meaning of 42 U.S.C. § 12102

because the injuries to his shoulders caused permanent physical impairments that limit his ability

to lift, carry, push, or pull more than thirty pounds, and because Mr. Pace has a record of those

impairments from numerous worker’s compensation evaluations performed by physicians over

the course of more than two years.

       44.     Mr. Pace is a qualified individual within the meaning of 42 U.S.C. § 12111

because he can, with or without accommodation, perform the essential functions of driving

garbage collection trucks, snowplows, and other heavy equipment, and sweeping, washing,

wiping, and similar cleaning functions.

       45.     Because of Mr. Pace’s disability, he was discriminated against by Paonia within

the meaning of 42 U.S.C. § 12112(a) because he was insulted and ridiculed for his inability to

fully recover from the injuries he sustained at work, he was forced to perform heavy labor that

exceeded physician-ordered work restrictions, the hours he was given to work were substantially




                                                 8
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 9 of 14




reduced, his vacation time, sick leave, and other compensatory pay was exhausted without his

consent, and he was ultimately terminated from his employment.

       46.     As a result of Paonia’s discrimination, Mr. Pace has suffered, and continues to

suffer financial damages in amounts to be proven at trial.

       47.     Pursuant to 42 U.S.C. § 12205, Mr. Pace is also entitled to recover reasonable

attorney’s fees, including litigation expenses and costs.

                                     Second Cause of Action

             (Failure to Accommodate under the Americans with Disabilities Act)

       48.     Mr. Pace incorporates the allegations contained in Paragraphs 1 through 47 as

being fully set forth herein.

       49.     Paonia is a covered employer as defined by 42 U.S.C. § 12111(5)(a) as Paonia is

“a person engaged in an industry affecting commerce who has 15 or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding calendar year.”

For ADA purposes, “[p]erson . . . shall have the same meaning given those terms in section 701

of the Civil Rights Act of 1964 (42 U.S.C. 2000e).” See 29 C.F.R. § 1630.2(b). Under 42 U.S.C.

§ 2000e, the term “person” includes governments and governmental agencies.

       50.     Mr. Pace has a permanent disability within the meaning of 42 U.S.C. § 12102

because the injuries to his shoulders caused permanent physical impairments that limit his ability

to lift, carry, push, or pull more than thirty pounds, and because Mr. Pace has a record of those

impairments from numerous worker’s compensation evaluations performed by physicians over

the course of more than two years.




                                                 9
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 10 of 14




         51.   Mr. Pace is a qualified individual within the meaning of 42 U.S.C. § 12111

because he can, with or without accommodation, perform the essential functions of driving

garbage collection trucks, snowplows, and other heavy equipment, and sweeping, washing,

wiping, and similar cleaning functions.

         52.   Paonia discriminated against Mr. Pace within the meaning of 42 U.S.C. §

12112(b)(5)(A) by not making reasonable accommodations to Mr. Pace’s known disability

where Mr. Pace was otherwise qualified to drive garbage collection trucks, snowplows, and other

heavy equipment, and sweep, wash, wipe, and perform similar cleaning functions.

         53.   As a result of Paonia’s refusal to make reasonable accommodations, Paonia

terminated Mr. Pace’s employment, causing him to suffer damages in amounts to be proven at

trial.

         54.   Pursuant to 42 U.S.C. § 12205, Mr. Pace is also entitled to recover reasonable

attorney’s fees, including litigation expenses and costs.

                                      Third Cause of Action

                    (Retaliation under the Americans with Disabilities Act)

         55.   Mr. Pace incorporates the allegations contained in Paragraphs 1 through 54 as

being fully set forth herein.

         56.   Paonia is a covered employer as defined by 42 U.S.C. § 12111(5)(a) as Paonia is

“a person engaged in an industry affecting commerce who has 15 or more employees for each

working day in each of 20 or more calendar weeks in the current or preceding calendar year.”

For ADA purposes, “[p]erson . . . shall have the same meaning given those terms in section 701




                                                 10
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 11 of 14




of the Civil Rights Act of 1964 (42 U.S.C. 2000e).” See 29 C.F.R. § 1630.2(b). Under 42 U.S.C.

§ 2000e, the term “person” includes governments and governmental agencies.

       57.     Each of the two times that Mr. Pace was injured on the job, he engaged in the

protected activities of applying for benefits under the CWCA and seeking reasonable

accommodations for his disability.

       58.     Each time after he applied for benefits under the CWCA and sought reasonable

accommodations for his impairments, Mr. Pace was subjected to insults and ridicule and was

forced to perform heavy labor that exceeded his physician-ordered restrictions.

       59.     After Mr. Pace’s second injury, Paonia began reducing his hours and altering his

timecards so that his vacation, personal, sick, and compensation time were exhausted.

       60.     Ultimately, Mr. Pace’s employment with Paonia was terminated because he

applied for benefits under the CWCA and because he requested reasonable accommodations for

his permanent disability.

       61.     Paonia’s conduct in subjecting Mr. Pace to ongoing insults and ridicule, and

assigning him duties that exceeded his physician-ordered restrictions, were causally connected to

his applying for benefits under the CWCA and requesting reasonable accommodations for his

disability because Paonia’s conduct directly followed Mr. Pace’s applying for benefits and

requesting accommodation.

       62.     As a result of Paonia’s retaliation for Mr. Pace’s participation in the protected

activities of applying for benefits under the CWCA and requesting reasonable accommodations

for his permanent disability, Mr. Pace has been damaged in amounts to be proven at trial.




                                                11
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 12 of 14




        63.    Pursuant to 42 U.S.C. § 12205, Mr. Pace is also entitled to recover reasonable

attorney’s fees, including litigation expenses and costs.

                                     Fourth Cause of Action

              (Violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794)

        64.    Mr. Pace incorporates the allegations contained in Paragraphs 1 through 63 as

being fully set forth herein.

        65.    Upon information and belief, at all times relevant hereto, Paonia is/was an entity

that received federal grants and is therefore a covered entity for the purposes of 29 U.S.C. §

794(a). See Town of Paonia Financial Statements December 31, 2017, attached hereto as Exhibit

3, at p.40.

        66.    Mr. Pace has a permanent disability within the meaning of 42 U.S.C. § 12102

because the injuries to his shoulders caused permanent physical impairments that limit his ability

to lift, carry, push, or pull more than thirty pounds, and because Mr. Pace has a record of those

impairments from numerous worker’s compensation evaluations performed by physicians over

the course of more than two years.

        67.    Mr. Pace was otherwise qualified to drive garbage collection trucks, snowplows,

and other heavy equipment, and sweep, wash, wipe, and perform similar cleaning functions.

        68.    Instead of reasonably accommodating Mr. Pace’s limitations due to his physical

impairments, Paonia terminated Mr. Pace solely by reason of those impairments.

        69.    As a result of discrimination in violation of the Rehabilitation Act, Mr. Pace has

been damaged in amounts to be proven at trial.




                                                 12
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 13 of 14




                                     IV. PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court enter a final judgment:

                                                 I.

        Awarding Mr. Pace such damages as he has sustained as a result of Paonia’s acts of

discrimination and retaliation under the Americans with Disabilities Act, its failure to provide

Mr. Pace with reasonable accommodations, and its violation of the Rehabilitation Act, including

economic damages for his past and future loss of wages and noneconomic damages resulting

from the discrimination he endured.

                                                II.

        Awarding Mr. Pace his reasonable attorney fees, costs, court fees, pre-judgment and post-

judgment interest, and expert witness fees, as allowed by law, and any and all other costs and

fees allowed by law.

                                                III.

        Granting other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury in this action of all issues so triable.




                                                13
Case 1:20-cv-01389-STV Document 1 Filed 05/15/20 USDC Colorado Page 14 of 14




Respectfully submitted this 15th day of May 2020.

                                    /s/ Benjamin M. Wegener
                                    Benjamin M. Wegener
                                    Wegener, Scarborough, Younge & Hockensmith, LLP
                                    743 Horizon Court, Suite 200
                                    Grand Junction, CO 81506
                                    Telephone: (970) 242-2645
                                    FAX: (970) 241-5719
                                    Email: ben@wegscar.com
                                    Attorney for Plaintiff Eric Pace




                                             14
